                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

BIG CHIEF PLANT SERVICES, LLC,
           Plaintiff/Counter-Defendant,
v.                                                          No. CIV 18-1226 SMV/CG

PANHANDLE MAINTENANCE, LLC,
         Defendant/Counter-Plaintiff/
         Third-Party Plaintiff,
v.

3 BEAR DELAWARE OPERATING-NM, LLC,
          Third-Party Defendant.

         ORDER SETTING EXPEDITED BRIEFING AND MOTION HEARING

      THIS MATTER is before the Court on Defendant Panhandle Maintenance, LLC’s

Motion for Sanctions for Failure to Comply with Order on Motion to Compel and Motion

to Strike, (Doc. 78), filed August 30, 2019. IT IS HEREBY ORDERED that the parties

shall submit expedited briefing on the motion as follows:

      1. Plaintiff shall file a response to the motion no later than Friday, September 6,

          2019;

      2. Defendant may file a reply in support of the motion by Tuesday, September

          10, 2019.

      IT IS FURTHER ORDERED that the Court shall hear oral argument on the

motion on Wednesday, September 11, 2019, at 2:00 p.m., in Albuquerque, New

Mexico. The Court will issue a later Order assigning the courtroom where the hearing

will be conducted. Third-party Defendant 3 Bear Delaware Operating-NM, LLC’s

presence at the hearing is not required.

                                  ______________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
